DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on February 01, 2021.
Claims 1-3 and 5 - 8 are pending. 
Claims 1, 3, and 5 – 8 are currently amended. 
Claim 4 is cancelled. 
Claims 1-3 and 5 - 8 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1-3 and 5 - 8 under 35 U.S.C §
103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1-2, and 3 - 8, Applicant argued in substance that (1) the one of ordinary skills in the art would not have been motivated to combine or modify Webb with the teachings of Koitabashi 

Examiner fully considered but respectfully traverses Applicant’s arguments. 

As per point (1), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument that one of ordinary skills in the art would not have been motivated to combine or modify Webb with the teachings of Koitabashi because Webb provides “no reason or rationale to have changed Webb’s timing about an access to the object data to one where the time for forming the image is acquired.” More specifically, the Applicant asserts that 35 U.S.C. 103 requires that the primary reference (i.e. Webb) provide “some teaching, suggestion, or motivation” to modify the primary reference or to combine the primary reference with another prior art reference for the purpose of teaching the claimed invention (See MPEP 2143(G)). However, 35 U.S.C. 103 merely requires the Office to find “some teaching, suggestion, or motivation” in a prior reference (i.e., Koitabashi) when modifying a primary reference or combining the primary reference with another prior art reference (id.). As recited in the previous Office Action and in the 103 rejection below, Koitabashi provided a “reason or rationale” to modify Webb to incorporate the teachings of Koitabashi: the one of ordinary skill in the art would  It have been motivated to do so to better monitor the amount of consumable material available for completing the image forming process, enabling a user to be notified and take corrective action, if a lack of consumable material condition is detected during the desired time indicated by the desired time Koitabashi; paras [0005] – [0007]). Therefore, the one of ordinary skill in the art would have had ample “reason or rationale” to combine or modify Webb with the teachings of Koitabashi. 

As per point (2), as summarized above in this Office Action, reference Ohwa teaches in paragraph [0117] the limitations from the cancelled claim 4 regarding the “assignment change concept.” Moreover, It is the Office’s position that the combination of Ohwa with the teachings of Webb and Koitabashi is proper (See 35 USC § 103 Rejections). Therefore, adding the limitations from the cancelled claim 4 to claims 1 and 8 does not render either claim novel and nonobvious, as required for patentability.
As per point (3), as summarized above in this Office Action, reference Ohwa teaches in paragraph [0119] and [0120], wherein the number of times of the assignment change is limited to zero or unlimited. Thus, the newly added limitation is taught by the prior arts of record. 
  
Applicant's arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.


Claim Objections
Claim 1 objected to because the phrase “assigned by the assigning unit” in the fourth limitation of claim 1 is not crossed out as required to overcome the 101 rejection from the previous Office Action.  Appropriate correction is required.
Claim 3 is objected to because the phrase “by the assigning unit” in the first limitation of claim 3 is not crossed out as required to overcome the 101 rejection from the previous Office Action.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US Pub. US 2015/0205544), in view of Koitabashi (US Pub. US 2007/0071462).
Regarding claim 1, Webb teaches a management apparatus (Webb; Abstract) comprising: 
a processor configured to (Webb: para [0068]; Fig 8, module 805): 
acquire image data expressing at least one of a three-dimensional image and an image (Webb; para [0037], block 300, fig. 3, FIG. 3 illustrates a block diagram of operations that may be performed when initially uploading object data 107 to the system 100. At block 300, the system 100 may receive the object data 107); 
acquire desired time information associated with the image data, the desired time information indicating a desired time for completing an image forming process for forming the image (Webb; para [0039], time that defines a time at which access to the object data 107 will expire),
(Webb; para [0029], a set duration or time that defines a time at which access to the object data will expire; [Explanation: This limitation regarding “desired time information . . . indicating a desired time for completing an image forming process for forming the image” is not explicitly taught by Webb and shall be addressed by Koitabashi. See analysis above and below for limitations and limitation elements explicitly taught by Webb]);
assign image formation of the image data to an image forming apparatus that performs the image forming process such that the image forming process is completed at the desired time indicated by the desired time information (Webb; para [0034], The printer controller 135 is configured to deter-mine whether a given printer 140 is allowed to access the object data 107; claim 2, a printer selection that defines a 3D printer to which the object data is to be communicated;  and communicating, by a printer controller, the object data file to the selected 3D printer for printing; paras [0058] – [0059]; [Explanation: The limitation element regarding “completed at the desired time indicated by the desired time information” is not explicitly taught by Webb and shall be addressed by Koitabashi. See analysis above and below for limitations and limitation elements explicitly taught by Webb]);	and 
output the image data toward the image forming apparatus assigned by the assigning unit (Webb; para [0021], routing [i.e., outputting] a 3D object model to one or more 3D printers capable of printing the 3D model; para [0061]), 
wherein when the processor assigns image formation of an image expressed by first image data, the processor allows an assignment change with respect to second image data, image formation for which is already assigned, within a range that satisfies the desired time ([Explanation: The limitation elements regarding “assignment change” is not explicitly taught by Webb and Koitabashi and shall be addressed by Ohwa. See analysis above and below for limitations and limitation elements explicitly taught by Webb]); and
wherein a number of times of the assignment change or a time period for the assignment change is limited  ([Explanation: The limitation regarding “number of times of the assignment change . . . is limited” is not explicitly taught by Webb and Koitabashi and shall be addressed by Ohwa. See analysis above and below for limitations and limitation elements explicitly taught by Webb]),



	but Webb does not explicitly disclose that acquire desired time information associated with the image data, the desired time information indicating a desired time for completing an image forming process for forming the image, the desired time being expressed as at least one of a time point and a time frame [Explanation: This limitation regarding “desired time information . . . indicating a desired time for completing an image forming process for forming the image” is not explicitly taught by Webb and shall be addressed by Koitabashi. See analysis above and below for limitations and limitation elements explicitly taught by Webb]; and 
assign image formation of the image data to an image forming apparatus that performs the image forming process such that the image forming process is completed at the desired time indicated by the desired time information [Explanation: The limitation element regarding “completed at the desired time indicated by the desired time information” is not explicitly taught by Webb and shall be addressed by Koitabashi. See analysis above for limitations and limitation elements explicitly taught by Webb].

However, Koitabashi teaches a management apparatus that acquire desired time information associated with the image data, the desired time information indicating a desired time for completing an image forming process for forming the image, the desired time being expressed as at least one of a time  (Koitabashi; para [0078], [t]he image formation of a reserved printing print job with a designated time [i.e., desired time] for starting and finishing the printing [i.e., least one of a time point and a time frame]; para [0068], Based on the printing information, the print engine unit is activated . . . the formation of the prescribed image is finished . . . at the prescribed time); and 
assign image formation of the image data to an image forming apparatus that performs the image forming process such that the image forming process is completed at the desired time indicated by the desired time information (Koitabashi; para [0078]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified Webb to incorporate the teachings of Koitabashi for acquiring a desired time information associated with the image data, the desired time information indicating a desired time for completing an image forming process for forming the image, and completing the image forming process at the desired time. The one of ordinary skill in the art would have been motivated to do so to better monitor the amount of consumable material available for completing the image forming process, enabling a user to be notified and take corrective action, if a lack of consumable material condition is detected during the desired time indicated by the desired time information (Koitabashi; paras [0005] – [0007]).

But, modified Webb does not explicitly disclose a management apparatus that wherein when the processor assigns image formation of an image expressed by first image data, the processor allows an assignment change with respect to second image data, image formation for which is already assigned, within a range that satisfies the desired time; and
wherein a number of times of the assignment change or a time period for the assignment change is limited  

However, Ohwa teaches the management apparatus that wherein when the processor assigns image formation of an image expressed by first image data (Ohwa; para [0117],  the controller 11 allows the output units to execute the tandem print job according to a schedule of the tandem print job [i.e., second image data ] . . . During the execution of the tandem print job, the controller 11 receives a request of an interrupt of a print job (priority job) [i.e., first image data] having higher priority than that of the tandem print job . . . Then, the controller 11 prepares a new schedule by incorporating the priority job into the current schedule . . . Then, the controller 11 transmits data representing the new schedule prepared in step S33 to the terminal 12. The display section 68 of the terminal 12 displays the above new schedule transmitted from the con-troller 11. The display section 68 also displays information "Higher priority job is requested," time by which the time of ending the tandem print job is prolonged, and YES and NO buttons. The YES button is selected when a change of the schedule is permitted, while the NO button is selected when it is not permitted), 
 the processor allows an assignment change with respect to second image data (Ohwa; para [0117]), 
image formation for which is already assigned (Ohwa; para [0117]), 
within a range that satisfies the desired time (Ohwa; para [0117]; claim 20, causing another print job to interrupt the tandem print job if estimated ending time is earlier than the user's desired ending time when the print job is received under execution of the tandem print job); and
wherein a number of times of the assignment change or a time period for the assignment change is limited (Ohwa; paras [0119]-[0120], the terminal 12 notifies the controller 11 that the interrupt of the priority job is enabled [i.e., unlimited number of times of assignment changes]. Then, the controller 11 changes the schedule under execution to the new schedule prepared in step S33. In the image forming system, therefore, the priority job is executed on a higher priority basis than the tandem print job . . .   terminal 12 notifies the controller 11 that the interrupt of the priority job is disabled [i.e., zero number of times of assignment changes]. Then, the controller 11 determines that the interrupt is disabled (step S39, NO) and continues to execute the tandem print job without changing its schedule).  



It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have further modified Webb  to incorporate the teachings of Ohwa to permit assignment changes of print jobs and place limits on assignment changes. The one of ordinary skill in the art would have been motivated to do so to manage assignment changes to a print job that requires more than one image forming apparatuses to complete the print job, thereby ensuring proper coordination among image forming apparatus resources for different types of print jobs and reporting the statuses of different types of print jobs to end users (Ohwa; para [0001] – [0003]).  

Regarding claim 2, modified Webb further teaches the management apparatus according to Claim 1, and Webb  and Koitabashi also teach a management apparatus, wherein the image data expresses the three-dimensional image (Webb ; [0010], object data that defines the 3D object, and determining, by the server, object attributes associated with the 3D object from the object data).

Regarding claim 3, modified Webb further teaches the management apparatus according to Claim 1, wherein the processor is further configured to provide notification of an assignment result by the assigning unit (Ohwa; para [0100], If the user designates the execution of the tandem print job by the operation . . . of the terminal 12, the terminal 12 notifies the controller 11 [i.e., assignment notifying unit] of the contents of the tandem print job. The controller 11 reads the management tables . . . corresponding to the output units A, B and C and determines available output units. The controller also determines a combination of the available output units and calculates the ending time of the tandem print job that corresponds to the combination. After that, the controller 11 notifies [i.e., notification of an assignment result] the terminal 12 of the combination of the output units and the estimated ending time of the tandem print job).  

Regarding claim 5, modified Webb further teaches the management apparatus according to Claim 1, and Ohwa also teaches the management apparatus, wherein the processor is further configured to notify a result of the assignment change (Ohwa; para [0119], If the user selects the YES button from the select screen, the terminal 12 [i.e., change notifying unit] notifies the controller 11 that the interrupt of the priority job is enabled. Then, the controller 11 changes the schedule under execution to the new sched-ule prepared in step S33. In the image forming system, therefore, the priority job is executed on a higher priority basis than the tandem print job in accordance with the user's selection).


Regarding claim 8, modified Webb teaches a non-transitory computer readable medium storing a management program loaded in an information processing apparatus and causing the information processing apparatus to operate as a management apparatus that executes a process, the process (Webb ; Abstract) comprising: 
acquiring image data expressing at least one of a three-dimensional image and an image (Webb; para [0034], The printer con-troller 135 obtains [i.e., acquires] the object data 107 from the object data-base 125; [0010], object data that defines the 3D object, and determining, by the server, object attributes associated with the 3D object from the object data);
Koitabashi; para [0078], [t]he image formation of a reserved printing print job with a designated time [i.e., desired time] for starting and finishing the printing [i.e., least one of a time point and a time frame]; para [0068], Based on the printing information, the print engine unit is activated . . . the formation of the prescribed image is finished . . . at the prescribed time); 
assigning image formation of the image data to an image forming apparatus that performs the image forming process (Webb; para [0034], The printer controller 135 is configured to deter-mine whether a given printer 140 is allowed to access the object data 107; claim 2, a printer selection that defines a 3D printer to which the object data is to be communicated; and communicating, by a printer controller, the object data file to the selected 3D printer for printing) 
such that the image forming process is completed at the desired time indicated by the desired time information (Koitabashi; para [0078]); and 
outputting the image data toward the assigned image forming apparatus (Webb; para [0021], routing [i.e., outputting] a 3D object model to one or more 3D printers capable of printing the 3D model).
wherein when assigning image formation of an image expressed by first image data (Ohwa; para [0117],  the controller 11 allows the output units to execute the tandem print job according to a schedule of the tandem print job [i.e., second image data ] . . . During the execution of the tandem print job, the controller 11 receives a request of an interrupt of a print job (priority job) [i.e., first image data] having higher priority than that of the tandem print job . . . Then, the controller 11 prepares a new schedule by incorporating the priority job into the current schedule . . . Then, the controller 11 transmits data representing the new schedule prepared in step S33 to the terminal 12. The display section 68 of the terminal 12 displays the above new schedule transmitted from the con-troller 11. The display section 68 also displays information "Higher priority job is requested," time by which the time of ending the tandem print job is prolonged, and YES and NO buttons. The YES button is selected when a change of the schedule is permitted, while the NO button is selected when it is not permitted), 
 the process includes allowing an assignment change with respect to second image data (Ohwa; para [0117]), 
image formation for which is already assigned (Ohwa; para [0117]), 
within a range that satisfies the desired time (Ohwa; para [0117]; claim 20, causing another print job to interrupt the tandem print job if estimated ending time is earlier than the user's desired ending time when the print job is received under execution of the tandem print job); and
wherein a number of times of the assignment change or a time period for the assignment change is limited (Ohwa; paras [0119]-[0120], the terminal 12 notifies the controller 11 that the interrupt of the priority job is enabled [i.e., unlimited number of times of assignment changes]. Then, the controller 11 changes the schedule under execution to the new schedule prepared in step S33. In the image forming system, therefore, the priority job is executed on a higher priority basis than the tandem print job . . .   terminal 12 notifies the controller 11 that the interrupt of the priority job is disabled [i.e., zero number of times of assignment changes]. Then, the controller 11 determines that the interrupt is disabled (step S39, NO) and continues to execute the tandem print job without changing its schedule).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US Pub. US 2015/0205544), in view of Koitabashi (US Pub. US 2007/0071462), and in further view of Ohwa (US Pub. 2002/0126307), and in further view of Shirai (US Pub. 2006/0044594).

Regarding claim 6, modified Webb teaches the management apparatus according to Claim 1, 
but modified Webb  does not explicitly the management apparatus according to Claim 1, wherein the processor is further configure, if the image formation is not assignable within a range that satisfies the desired time, present a completion time point at which the image formation is assignable as an alternative plan for the desired time.
However, Shirai teaches the management apparatus according to Claim 1, wherein the processor is further configure, if the image formation is not assignable within a range that satisfies the desired time (Shirai; para [0127], The job manager 603 has an alternative printing function [i.e., alternative-plan presenting unit] of using, when a failure has occurred in a given device [i.e., not assignable within range], a normal alternative device in place of that failed device. Also, the job manager 603 has a distributed printing function of distributing one job to a plurality of devices upon printing. Furthermore, the job manager 603 has a color/monochrome distributed printing function of determining color or monochrome pages, and distributing them to the color and monochrome printers), 
present a completion time point at which the image formation is assignable as an alternative plan for the desired time (Shirai; para [0149] – [0152], The job manager 603 acquires the print time period desig-nation [i.e., desired time] 1605 from the job information of the print job which is being processed by the device from which the error has been detected. In step S1702, the job manager 603 inquires the device scheduler 604 of the reserved states of the printers and acquires device use states. The job manager 603 determines based on the acquired device use states in step S1703 if devices which are not reserved in the current time zone in which the print job of interest must be processed are present. If devices which are not reserved are found (YES in step S1703), the flow advances to step S1712 . . . In step S1712, the job manager 603 acquires all pieces of device information of the printers which are not reserved from the device scheduler 604. The job manager 603 selects a printer which has finishing and color/mono-chrome functions and a higher engine speed from those which are not reserved; [0159],  the job manager 603 notifies the device scheduler 604 of execution of the alternative print processing. The device scheduler 604 changes the print schedule time period (available time period) [i.e., completion time point] of the alterna-tive printer).

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have further modified Webb  to incorporate the teachings of Shirai to present an alternative-plan with a completion time point at which the image formation is assignable as an alternative plan for the desired time. The one of ordinary skill in the art would have been motivated to do so to ensure the timely completion of a print job at the desired time in an alternative image formation apparatus, thereby increasing the reliability of the print job sequencing schedule (Shirai; para [0010] – [0011], However, in the above prior art, the general alter-native printing function immediately starts an alternative printer if any abnormality is found in a printer. However, since print processing is executed in an environment in which no abnormality preferably occurs, it is desired for the user to output to the last using a printer which is designated as a print destination initially. For this reason, if the abnor-mality that has occurred in a printer can be immediately recovered, an alternative printer is preferably not used. On the other hand, in order to complete the print processing within a scheduled time and to meet the due date, it is sometimes necessary to perform the alternative print pro-cessing.  The present invention has been made to solve the aforementioned problems, and has as its object to provide an information processing apparatus which can efficiently and appropriately implement a print schedule, its control method, and a program. This object is achieved by a print system formed by connecting a plurality of printers on a network. Especially, in the present invention, when any abnormality has occurred in an arbitrary printer, the neces-sity /unnecessity of execution of alternative print processing and its execution timing are determined on the basis of a print schedule and status of that abnormal printer and other printers. In this way, a print schedule can be efficiently and appropriately implemented).

Regarding claim 7, modified Webb  teaches the management apparatus according to Claim 6, and Shirai also teaches the management apparatus according to Claim 6, wherein the presenting further includes presenting an earliest completion time point of the completion time point at which assignment is possible as the alternative plan (Shirai; para [0149] – [0152]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Sugaya (US Pub.  2001/0015812)
Castellani (US Pub. 2007/0146772)
Nagahara (US Pub. 2011/0208556)

THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        03/31/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115